Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,243,611 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lyssa-Michelle Morris (Reg. No. 74,794) on 07/06/2022.

The application has been amended as follows: 

1.	(Currently Amended) A method comprising:
causing, by a device comprising a processor, gesture training to recognize a gesture, wherein the gesture training comprises:
sampling, at a plurality of different sampling rates, first raw sensor data associated with performance of a training gesture;
identifying, from the sampled first raw sensor data, one or more characteristics of the training gesture; 
identifying, from the sampled first raw sensor data, a sampling rate, of the plurality of different sampling rates, that is lower than an upper sampling rate, of the plurality of different sampling rates, and at which the one or more characteristics of the training gesture are recognized as if sampled at the upper sampling rate; and
storing the one or more characteristics of the training gesture as a gesture sample for a first gesture and storing the lower sampling rate together with the gesture sample, wherein the stored gesture sample is one of a plurality of stored gesture samples; 
after causing the gesture training, receiving second raw sensor data associated with movement of a user;
recognizing, from a first portion of the second raw sensor data, a first activity being performed by the user;
recognizing, from a second portion of the second raw sensor data and based on comparing one or more characteristics of the second portion to the plurality of stored gesture samples, the first gesture;
selecting, based on recognizing the first activity and the first gesture, an operational mode of the device that samples data at the lower sampling rate; and
after selecting the operational mode, sampling additional raw sensor data, during performance of the first activity, at the lower sampling rate.

2.	(Original) The method of claim 1, further comprising recognizing the first gesture further based on one or more of: 
a motion pattern,
a pattern of touches of the device,
an orientation of the device, or
a proximity of the device to a beacon.

3.	(Original) The method of claim 2, wherein the device is a first sensor device, and the beacon is associated with a second device worn by a second user.

4.	(Original) The method of claim 2, further comprising:
registering, based on the proximity of the device to the beacon, the device with a location associated with the beacon.

5.	(Original) The method of claim 2, further comprising:
updating, based on the proximity of the device to the beacon, a progress time associated with the recognized first activity.

6.	(Original) The method of claim 1, further comprising recognizing the first activity based on: calculating, based on the first portion of the second raw sensor data, a quantity of steps taken by the user.

7.	(Original) The method of claim 1, further comprising:
storing, together with the gesture sample, one or more instructions that cause the device to execute one or more processes when the gesture sample is recognized.

8.	(Original) The method of claim 1, further comprising adjusting, based on recognizing a second gesture:
a quantity of sensors from which to receive the second raw sensor data or the additional raw sensor data, or
a type of sensor from which to receive the second raw sensor data or the additional raw sensor data.

9.	(Original) The method of claim 1, further comprising:
receiving the first raw sensor data and the second raw sensor data from one or more sensors associated with the device, when the device is worn on an appendage of the user, and
wherein the movement of the user comprises a motion of the appendage of the user.

10.	(Original) The method of claim 1, further comprising:
receiving the first raw sensor data and the second raw sensor data from one or more sensors associated with the device,
wherein the one or more sensors comprise one or more of: an accelerometer, a gyroscope, a force sensor, a magnetic field sensor, a global positioning system sensor, or a capacitance sensor.
 

11.	(Currently Amended) An apparatus comprising:
	one or more processors, and
	memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
cause gesture training to recognize a gesture by causing the apparatus to:
sample, at a plurality of different sampling rates, first raw sensor data associated with performance of a training gesture;
identify, from the sampled first raw sensor data, one or more characteristics of the training gesture; 
identify, from the sampled first raw sensor data, a sampling rate, of the plurality of different sampling rates, that is lower than an upper sampling rate, of the plurality of different sampling rates, and at which the one or more characteristics of the training gesture are recognized as if sampled at the upper sampling rate; and
store the one or more characteristics of the training gesture as a gesture sample for a first gesture and storing the lower sampling rate together with the gesture sample, wherein the stored gesture sample is one of a plurality of stored gesture samples; 
after causing the gesture training, receive second raw sensor data associated with movement of a user;
recognize, from a first portion of the second raw sensor data, a first activity being performed by the user;
recognize, from a second portion of the second raw sensor data and based on comparing one or more characteristics of the second portion to the plurality of stored gesture samples, the first gesture;
select, based on recognizing the first activity and the first gesture, an operational mode of the apparatus that samples data at the lower sampling rate; and
after selecting the operational mode, sample additional raw sensor data, during performance of the first activity, at the lower sampling rate.

12.	(Original) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to recognize the first gesture further based on a proximity of the apparatus to a beacon,  
wherein the apparatus is a first sensor device, and 
wherein the beacon is associated with a second device worn by a second user.

13.	(Original) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to: 
recognize the first gesture further based on a proximity of the apparatus to a beacon; and  
based on the proximity of the apparatus to the beacon:
register the apparatus with a location associated with the beacon, or 
update a progress time associated with the recognized first activity.

14.	(Original) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to, based on recognizing a second gesture, adjust:
a quantity of sensors from which to receive the second raw sensor data or the additional raw sensor data, or
a type of sensor from which to receive the second raw sensor data or the additional raw sensor data.

15.	(Original) The apparatus of claim 11, wherein the instructions, when executed by the one or more processors, cause the apparatus to:
receive the first raw sensor data and the second raw sensor data from one or more sensors associated with the apparatus,
wherein the one or more sensors comprise one or more of: an accelerometer, a gyroscope, a force sensor, a magnetic field sensor, a global positioning system sensor, or a capacitance sensor.
 

16.	(Currently Amended) A non-transitory, computer-readable medium storing instructions that, when executed by a device comprising a processor, cause the device to:
cause gesture training to recognize a gesture by causing the device to:
sample, at a plurality of different sampling rates, first raw sensor data associated with performance of a training gesture;
identify, from the sampled first raw sensor data, one or more characteristics of the training gesture; 
identify, from the sampled first raw sensor data, a sampling rate, of the plurality of different sampling rates, that is lower than an upper sampling rate, of the plurality of different sampling rates, and at which the one or more characteristics of the training gesture are recognized as if sampled at the upper sampling rate; and
store the one or more characteristics of the training gesture as a gesture sample for a first gesture and storing the lower sampling rate together with the gesture sample, wherein the stored gesture sample is one of a plurality of stored gesture samples; 
after causing the gesture training, receive second raw sensor data associated with movement of a user;
recognize, from a first portion of the second raw sensor data, a first activity being performed by the user;
recognize, from a second portion of the second raw sensor data and based on comparing one or more characteristics of the second portion to the plurality of stored gesture samples, the first gesture;
select, based on recognizing the first activity and the first gesture, an operational mode of the device that samples data at the lower sampling rate; and
after selecting the operational mode, sample additional raw sensor data, during performance of the first activity, at the lower sampling rate.

17.	(Original) The non-transitory, computer-readable medium of claim 16, wherein the instructions, when executed by the device, cause the device to recognize the first gesture further based on a proximity of the device to a beacon,  
wherein the device is a first sensor device, and 
wherein the beacon is associated with a second device worn by a second user.

18.	(Original) The non-transitory, computer-readable medium of claim 16, wherein the instructions, when executed by the device, cause the device to: 
recognize the first gesture further based on a proximity of the device to a beacon; and  
based on the proximity of the device to the beacon:
register the device with a location associated with the beacon, or
update a progress time associated with the recognized first activity.

19.	(Original) The non-transitory, computer-readable medium of claim 16, wherein the instructions, when executed by the device, cause the device to, based on recognizing a second gesture, adjust:
a quantity of sensors from which to receive the second raw sensor data or the additional raw sensor data, or
a type of sensor from which to receive the second raw sensor data or the additional raw sensor data.

20.	(Original) The non-transitory, computer-readable medium of claim 16, wherein the instructions, when executed by the device, cause the device to:
receive the first raw sensor data and the second raw sensor data from one or more sensors associated with the device,
wherein the one or more sensors comprise one or more of: an accelerometer, a gyroscope, a force sensor, a magnetic field sensor, a global positioning system sensor, or a capacitance sensor.
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 11 and 16, when considered as a whole, are allowable over the prior art of record.
Khan et a. (US 20090319221 A1) – Monitoring accelerations using an inertial sensor, identifying a current motion state based on accelerations, recording motions to define a unique pattern, adding the recorded motion profile to user activity, determining an application that subscribes to a motion state identification service and notifying the application of the current motion state.

Miller et al. (US 5977957 A) – FIG.s 3-5, a look-up table 28 containing a list of applications and/or functions and, for each application or function, a particular sampling rate to be used when that application or function is being executed. Also, sampling rate is adjusted based on the rate of change of the touch screen input received from the user. Controlling the rate of sampling of such user input so as to reduce power consumption and improve processing efficiency in such devices.

Annavaram et al. (US 20130275794 A1) - Automatically determine the best sensor sampling rate to meet an application's demand. Initially allow a sensor to sample data at the highest sampling rate. The highest sampling rate data may be used to compute the analysis function output. The energy conservation module 103 may then use only half of the sampled data, by skipping every other sample collected, to compute the new analysis function output. In this implementation, the analysis function output may be assumed to be user state detection. Hence, if the reduced sampling rate still predicts the same user state as was done with higher sampling, then the API may inform the application layer to use a reduced sampling rate.

The cited prior art, individually or as a combination, fails to clearly teach, or fairly suggest, the independent claims as a whole, as shown above.

The dependent claims add further limitations to the allowable subject matter of their corresponding independent claims. Thus, the dependent claims are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179